                                          U.S. DISTRICT COURT JUDGE MARSHA J. PECHMAN
 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                           IN THE WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7   SAL OU,                                         )
                                                     )
                                                     )
 8                         Plaintiff,                ) No. C11-1637-MJP
                                                     )
 9          v.                                       )
                                                     ) ORDER GRANTING FEES AND COSTS
     NANCY A. BERRYHILL, Acting                      )
10                                                   )
     Commissioner of Social Security,                )
11                                                   )
                                                     )
12                         Defendant.                )
                                                     )
13

14          THIS MATTER having been brought before this Court upon Plaintiff's Motion for Equal

15   Access to Justice Act attorneys’ fees and costs, and the Court having fully considered this matter:

16          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Plaintiff’s Motion is

17   Granted and Plaintiff is awarded attorneys’ fees in the amount of $5,252.29 and

18   reimbursement of expenses in the amount of $21.33, for a total of $5,273.62 pursuant to the

19   Equal Access to Justice Act, 28 U.S.C. § 2412, subject to any offset as described in Astrue v.

20   Ratliff, 130 S.Ct. 2521 (2010). Plaintiff is also awarded $4.10 in costs under 28 U.S.C. § 1920.

21          The check(s) shall be mailed to Plaintiff’s attorney’s office: Robey Namba, P.S., 1414 F

22   Street, Bellingham, WA 98225. If it is determined that Plaintiff’s EAJA fees are not subject to

23   any offset allowed under the Department of the Treasury’s Offset Program, the check for EAJA

24



     ORDER GRANTING FEES AND COSTS - 1
 1   fees shall be made payable to Robey Namba, P.S. based upon Plaintiff’s assignment of these
 2   amounts to Plaintiff’s attorney.
 3          DATED this 9th day of October, 2018.
 4

 5                                                      A
                                                        Marsha J. Pechman
 6                                                      United States District Judge

 7
     Presented By:
 8
     s/ David A. Namba
     David A. Namba, WSBA #29347
 9
     Attorney for Plaintiff
10
            RESPECTFULLY SUBMITTED on March 1, 2018.
11
                                                ROBEY NAMBA, P.S.
12
                                                s/ David A. Namba
13
                                                David A. Namba, WSBA# 29347
                                                Attorney for Plaintiff
14
                                                Robey Namba, P.S.
                                                1414 F Street
15
                                                Bellingham, WA 98225
                                                Telephone: 360.676.2548
16
                                                Fax: 360.647.7838
                                                E-mail: mail@robeynambalaw.com
17

18

19

20

21

22

23

24



     ORDER GRANTING FEES AND COSTS - 2
